Citation Nr: 1542961	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  05-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right Achilles tendon strain.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and M.T.





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with  the claims file. 

In August 2007, the Board denied entitlement to a disability rating in excess of 20 percent for right Achilles tendon strain.  In February 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this  claim to the Board.  In January 2010 and May 2011, this appeal was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to evaluate the severity of the     service-connected right Achilles tendon strain was performed in March 2012.        In correspondence received in April 2015, the Veteran's representative asserted worsening of symptoms since he was last examined in 2012 and requested that the Veteran be afforded a new VA examination.  Thus, a new examination is warranted to ascertain the current nature and severity of this disability.  Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right Achilles tendon strain.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records     are not available, the Veteran should be notified of such. 
 
2.  Obtain updated VA treatment records. 

3.  After the above development is completed to the extent possible, schedule VA foot and ankle examinations to ascertain the severity of his service-connected right Achilles tendon strain.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted, including range of motion studies.  The examiner should identify all manifestations of the right Achilles tendon strain.  The examiner should also describe what impact, if any, the Veteran's right Achilles tendon strain has on employment.  

4.  After the development requested above as well as    any additional development deemed necessary has      been completed, readjudicate the claim for an increased rating for the right Achilles tendon strain to include consideration of whether extraschedular referral is warranted.  If the benefit sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




